DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed on 05/20/2021.
Claims 1-12 remain in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. US 2019/0387429 A1 hereinafter Basu in view of Vanderveen et al. US 2019/0223008 A1 hereinafter Vanderveen.

Regarding claim 1. Basu discloses A method for a first User Equipment (UE) to perform a PC5 unicast link establishment procedure, comprising: 
the first UE transmits a first PC5-S message addressed to a default Destination Layer-2 Identity (ID) associated with a UE-to-UE Relay service for establishing a PC5 unicast link, wherein the first PC5-S message includes Service Info of a Proximity-based Services (ProSe) service, [0070], [0071], message includes Layer-2 ID for establishing PC5 unicast communication (see also [0072]: Establishment of a secure layer-2 link over PC5); [0109] and [0016] : (ProSE) destination ID in Sidelink Control Information; (this is ProSe Relay ID or identifier of the relay user equipment) where [0201], [0326] disclose the UE-to-UE relay allowing interaction between the relay UEs and the remote UEs to implement the direct discovery mechanism for relays (see [0330]); and 
the first UE receives a second PC5-S message from a UE-to-UE Relay, wherein the second PC5-S message is transmitted by the UE-to-UE Relay in response to reception of the first PC5-S message, [0201]-[0202]: UE-to-UE Relay provides Solicitation/Response (Model B) (which is the UE-to-UE response of the first message).
Although Basu discloses establishing a PC5 unicast link, Basu does not explicitly disclose PC5-S message.
Vanderveen discloses PC5-S message, [0110]: message may include an announcer's certificate in a PC5-Signaling (PC5-S) field.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Basu with Vandeveen to establishing a secure link for vehicle-to-vehicle (V2V) communication, thereby providing security certificates tied to a vehicle-to-everything (V2X) service, see abstract and [0032].

Regarding claim 2. Basu discloses, wherein the first PC5-S message includes the first UE's Application Layer ID, the message includes Layer-2 IDs of the two UEs: in [0070], [0116]: ProSe direct one-to-one communication establishes a layer-2 link over PC5 between two UEs. UE has a Layer-2 ID for unicast communication that is included in the Source Layer-2 ID field of every frame that it sends on the layer-2 link and in the Destination Layer-2 ID. Paragraphs [0070] and [0116] indicates mapping of Application Layer User IDs (UE-1’s Application Layer ID and UE-2’s Application Layer ID).

Regarding claim 3. Basu discloses, wherein the first PC5-S message includes a second UE's Application Layer ID, the message includes Layer-2 IDs of the two UEs: in [0070], [0116]: ProSe direct one-to-one communication establishes a layer-2 link over PC5 between two UEs. UE has a Layer-2 ID for unicast communication that is included in the Source Layer-2 ID field of every frame that it sends on the layer-2 link and in the Destination Layer-2 ID. Paragraphs [0070] and [0116] indicates mapping of Application Layer User IDs (UE-1’s Application Layer ID and UE-2’s Application Layer ID).

Regarding claim 4. Basu discloses, wherein the Service Info of a ProSe service is an identity of the ProSe service, [0109]: (ProSE) destination ID is included in a Scheduling Assignment (SA), also termed SCI (Sidelink Control Information).

Regarding claim 5. Basu discloses, wherein the first PC5-S message is a Direct Communication Request message, [0127]: Direct Communication Request, UE-1 sends a Direct Communication Request message to UE-2, or a DIRECT LINK ESTABLISHMENT REQUEST message.

Regarding claim 6. Basu discloses the claimed invention except explicitly, wherein the second PC5-S message is a Direct Communication Accept message or a DIRECT LINK ESTABLISHMENT ACCEPT message.
Vanderveen, in the same field, discloses PC5-S message is a Direct Communication Accept message, [0127], [0142]; sending a direct communication accept message to the at least one other device.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Basu with Vandeveen to establishing a secure link for vehicle-to-vehicle (V2V) communication, thereby providing security certificates tied to a vehicle-to-everything (V2X) service, see abstract and [0032].

Regarding claim 7. Basu discloses A UE comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: transmit a first PC5-S message addressed to a default Destination Layer-2 Identity (ID) associated with a UE-to-UE Relay service for establishing a PC5 unicast link, wherein the first PC5-S message includes Service Info of a Proximity-based Services (ProSe) service, [0070], [0071], message includes Layer-2 ID for establishing PC5 unicast communication (see also [0072]: Establishment of a secure layer-2 link over PC5); [0109] and [0016] : (ProSE) destination ID in Sidelink Control Information; (this is ProSe Relay ID or identifier of the relay user equipment) where [0201], [0326] disclose the UE-to-UE relay allowing interaction between the relay UEs and the remote UEs to implement the direct discovery mechanism for relays (see [0330]); and 
receive a second PC5-S message from a UE-to-UE Relay, wherein the second PC5-S message is transmitted by the UE-to-UE Relay in response to reception of the first PC5-S message, [0201]-[0202]: UE-to-UE Relay provides Solicitation/Response (Model B) (which is the UE-to-UE response of the first message).
Although Basu discloses establishing a PC5 unicast link, Basu does not explicitly disclose PC5-S message.
Vanderveen discloses PC5-S message, [0110]: message may include an announcer's certificate in a PC5-Signaling (PC5-S) field.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Basu with Vandeveen to establishing a secure link for vehicle-to-vehicle (V2V) communication, thereby providing security certificates tied to a vehicle-to-everything (V2X) service, see abstract and [0032].

Regarding claim 8. Basu discloses, wherein the first PC5-S message includes the first UE's Application Layer ID, the message includes Layer-2 IDs of the two UEs: in [0070], [0116]: ProSe direct one-to-one communication establishes a layer-2 link over PC5 between two UEs. UE has a Layer-2 ID for unicast communication that is included in the Source Layer-2 ID field of every frame that it sends on the layer-2 link and in the Destination Layer-2 ID. Paragraphs [0070] and [0116] indicates mapping of Application Layer User IDs (UE-1’s Application Layer ID and UE-2’s Application Layer ID).

Regarding claim 9. Basu discloses, wherein the first PC5-S message includes a second UE's Application Layer ID, the message includes Layer-2 IDs of the two UEs: in [0070], [0116]: ProSe direct one-to-one communication establishes a layer-2 link over PC5 between two UEs. UE has a Layer-2 ID for unicast communication that is included in the Source Layer-2 ID field of every frame that it sends on the layer-2 link and in the Destination Layer-2 ID. Paragraphs [0070] and [0116] indicates mapping of Application Layer User IDs (UE-1’s Application Layer ID and UE-2’s Application Layer ID).

Regarding claim 10. Basu discloses, wherein the Service Info of a ProSe service is an identity of the ProSe service, [0109]: (ProSE) destination ID is included in a Scheduling Assignment (SA), also termed SCI (Sidelink Control Information).

Regarding claim 11. Basu discloses, wherein the first PC5-S message is a Direct Communication Request message, [0127]: Direct Communication Request, UE-1 sends a Direct Communication Request message to UE-2 or a DIRECT LINK ESTABLISHMENT REQUEST message.

Regarding claim 12. Basu discloses the claimed invention except explicitly, wherein the second PC5-S message is a Direct Communication Accept message or a DIRECT LINK ESTABLISHMENT ACCEPT message.
Vanderveen, in the same field, discloses PC5-S message is a Direct Communication Accept message, [0127], [0142]; sending a direct communication accept message to the at least one other device.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Basu with Vandeveen to establishing a secure link for vehicle-to-vehicle (V2V) communication, thereby providing security certificates tied to a vehicle-to-everything (V2X) service, see abstract and [0032].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414